          Case 2:20-cr-00045-CW Document 1 Filed 01/30/20 Page 1 of 6




JOHN W. HUBER, United States Attorney (#7226)                                           FIL.ED
JAMIE Z. THOMAS, Assistant United States Attorney (#9420)                        ··· D'.STF;CT r~n 1 1RT
Attorneys for the United States of America           ·
Office of the United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682
                                                                                   • •··--··-•·----••'""'"',,_",_,¥,......_,,,..,,,_.,..,..,,_,__ ,,.~,m"•
                                                                                  - - ~    =-~ j 1 ''" \.f        '"-      ·:- ,....•,v

                         IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH, CENTRAL DIVISION


  UNITED STATES OF AMERICA,
                                                          INDICTMENT
         Plaintiff,

         vs.                                              COUNTS 1-5: 18 U.S.C. § 1343
                                                          (Wire Fraud)
  DUSTIN ERHARDT,

         Defendant.                                       Case: 2:20-cr-00045
                                                          Assigned To : Waddoups, Clark
                                                          Assign. Date: 1/30/2020
       The Grand Jury charges:                            Description:

                            I.      INTRODUCTORY ALLEGATIONS

   At all times relevant to this Indictment:

   1. The defendant Dustin Erhardt ("ERHARDT") resided in Beaverton, Oregon.

   2. ERHARDT began working as a contractor for Dark Energy, a company located in Provo,

       Utah on March 27, 2017. His primary job was to do marketing for Dark Energy.

       ERHARDT worked remotely and never met the owner of Dark Energy in person. Part of
                                           I




       ERHARDT's responsibilities were to manage Dark Energy's Amazon seller account.

   3. Dark Energy makes military grade power products, including the Poseidon Device, which

       is a portable charger that is waterproof and crushproof. The Poseidon Device retails for

       $99.99. One of the places Dark Energy sells their products is Amazon.com. Dark Energy
       Case 2:20-cr-00045-CW Document 1 Filed 01/30/20 Page 2 of 6



   keeps its products at a warehouse in Salt Lake City, Utah that is managed by Agile Supply

   Chain Strategies ("ASCS").

4. Beginning in or around July 6, 2017, and continuing until on or about December 8, 2017,

   ERHARDT was involved in a scheme to defraud Dark Energy by using his position and

   access to Dark Energy's.Amazon seller account to steal money and property from Dark

   Energy.

                 II.     THE SCHEME AND ARTIFICE TO DEFRAUD

5. From on or about July 6, 2017 to on or about December 8, 2017, in the Central Division of

   the District of Utah and elsewhere, ERHARDT knowingly devised and intended to devise a

   scheme and artifice to defraud his employer Dark Energy, and to obtain money and

   property by means of false and fraudulent pretenses, representations, promises, and

   omissions of material facts.

6. In executing and attempting to execute the scheme and artifice to defraud, and in ·

   furtherance thereof, ERHARDT knowingly used Dark Energy's confidential information

   without authorization, induding login information to its warehouse to ship the company's

   products to himself. He would then sell the company's products without authorization on

   his own Amazon.com account, with the sale proceeds being paid to himself. In logging into

  ·Dark Energy's account at ASCS, without authorization, and causing ASCS to divert

    shipments of Dark Energy's Poseidon devices for his own personal benefit, ERHARDT

    used and caused to be used interstate wire communications, in violation of 18 U.S.C. §

    1343 (Wire Fraud).




                                             2
       Case 2:20-cr-00045-CW Document 1 Filed 01/30/20 Page 3 of 6



         III.    OBJECT OF THE SCHEME AND ARTIFICE TO DEFRAUD

7. It was the object of the scheme and artifice to defraud for ERHARDT to obtain money and

   property from his employer through false .statements, misrepresentations, deception, and

   omissions of material facts, and ~alse pretenses, in that ERHARDT used the company's

   login information to its warehouse, to cause the company's products to be shipped to

   himself or to Amazon Fulfillment Centers for sale on his personal Amazon account rather

   than Dark Energy's Amazon account. He would then sell the company's products without

   authorization on his own Amazon.com account named Camplife/ODEO, with the proceeds

   of the sales being paid to himself.

8. ERHARDT stole at least 1, 102 Poseidon Devices from Dark Energy through his scheme.

 IV.    MANNER AND MEANS OF THE SCHEME AND ARTIFICE TO DEFRAUD

9. In execution and furtherance of the scheme and artifice to defraud, ERHARDT employed

   the following manner and means:

10. On June 3, 2017, ERHARDT registered an Amazon merchant account.under the names

   "Camplife" and "ODEO SHOP". The email address he listed on his seller account was

    hellodarkenergy@gmail.com. This email address was not a company email address and

    Dark Energy was unaware the ERHARDT was using this email address.

11. Between July 6, 2017 and October 19, 2017, ERHARDT used Dark Energy's login

    information to1their account at ASCS without authorization and caused ASCS to ship to his

    home address in Beaverton, Oregon, 9 unauthorized shipments of Poseidon Units, totaling

    242 Poseidon Units. He listed the Poseidon Units on his Amazon merchant account, and

    caused electronic payment to his checking account at SunTrust Bank when the Units sold.




                                             3
           Case 2:20-cr-00045-CW Document 1 Filed 01/30/20 Page 4 of 6



   12. Between on or about November 14, 2017 and up to on or about November 27, 2017,

       ERHARDT used Dark Energy's login information to their account at ASCS without

       authorization and caused ASCS to ship Dark Energy's products to Amazon fulfillment

       centers for fulfillment under his personal account named Camplife/ODEO.

   13. When the company discovered that there were unauthorized sellers on Amazon who

       somehow acquired the Poseidon devices, ERHARDT offered to find out who the

       unauthorized sellers were in an effort to conceal his theft from the company. When

       ERHARDT was laid off in December 2017, Dark Energy was still unaware that

       ERHARDT was the unauthorized Amazon seller. He continued to sell the remaining

       Poseidon Devices that he had caused to be diverted to Amazon Fulfillment Centers for

       fulfillment under his personal Amazon account named Camplife/ODEO, and received

       electronic payments in his bank account from the sale of the devices as late as January 2,

       2018.

                                               COUNTSJ-5
                                              18 u.s.c. § 1343
                                                (Wire Fraud)

        The allegations set forth above are incorporated herein by reference and realleged as

though fully set forth herein.

        On or about the dates listed below, in the Central Division of the District of Utah and

elsewhere, the defendant,

                                       DUSTIN ERHARDT,

defendant herein, having devised and intended to devise a scheme and artifice to defraud, and for

obtaining money and property by means of false and fraudulent pretenses, representations,

promises, and omissions of material facts, for the purpose of executing said scheme and artifice



                                                  4
             Case 2:20-cr-00045-CW Document 1 Filed 01/30/20 Page 5 of 6



to defraud, did cause to be transmitted by means of wire communication certain writings, signs

and signals, that is, an interstate wire, in instances including but not limited to each count below:

 COUNT           PATE                            WIRE COMMUNICATIONS
              (on or about)
     1        11/14/2017      ERHARDT used Dark Energy's login information to access its
                              accouni: at ASCS without authorization and caused ASCS to ship 60
                              of Dark Energy's Poseidon Units to an Amazon Fulfillment Center
                              in Joliet, Illinois for the benefit of his personal Amazon seller ·
                              account named Camplife/ODEO.
     2        11/15/2017      ERHARDT used Dark Energy's login information to access its
                              account at ASCS without authorization and caused ASCS to ship
                              200 of Dark Energy's Poseidon Units to an Amazon Fulfillment
                              Center in Joliet, Illinois for the benefit of his personal Amazon seller
                              account named Camplife/ODEO.
     3        11/16/2017      ERHARDT used Dark Energy's login information to access its
                              account at ASCS without authorization and caused ASCS to ship
                              140 of Dark Energy's Poseidon Units to an Amazon Fulfillment
                              Center in Dallas, Texas for the benefit of his personal Amazon seller
                              account named Camplife/ODEO.
     4        11121/2017      ERHARDT used Dark Energy's login information to access its
                              account at ASCS without authorization and caused ASCS to ship
                              240 of Dark Energy's Poseidon Units to an Amazon Fulfillment
                              Center in Dallas, Texas for the benefit of his personal Amazon seller
                              account named Camplife/ODEO.
     5        11/27/2017      ERHARDT used Dark Energy's login information to access its
                              account at ASCS without authorization and caused ASCS to ship
                              220 of Dark Energy's Poseidon Units to an Amazon Fulfillment
                              Center in Dallas, Texas for the benefit of his personal Amazon seller
                              account named Camplife/ODEO.

All in violation of 18 U.S.C. § 1343 (Wire Fraud).

                        NOTICE OF INTENT TO SEEK FORFEITURE

         Pursuant to 18 U.S.C. § 98l(a)(l)(C) and 28 U.S.C. § 246l(c), upon conviction of any

offense charged herein in violation of 18 U.S.C. § 1343, the defendant(s) shall forfeit to the United

States of America any property, real or personal, that constitutes or is derived from proceeds

traceable to the scheme to defraud. The property to be forfeited includes, but is not limited to, the

following:


                                                   5
          Case 2:20-cr-00045-CW Document 1 Filed 01/30/20 Page 6 of 6



    · •   A money judgment equal to the value of any property, real or personal, constituting or

          derived from proceeds traceable to the scheme to defraud and not available for

          forfeiture as a result of any act or omission of the defendant for one or more of the

          reasons listed in 21 U.S.C. § 853(p).

      •   Substitute property as allowed by 28 U.S.C. § 2461(c) and 21 U.S.C. § 853(p)



                                             A TRUE BILL:




JOHN W. HUBER
Uni ed States Attorney

          -~ ~fwrvvaJt
  sistant United States Attorney




                                                  6
